DETAILED ACTION
This is a non-final Office action in response to the RCE filed 11/06/2020.

Status of Claims
Claims 1, 3-6, and 9-11 are pending;
Claims 1, 3, 6, and 9-11 are currently amended; claims 2, 7, and 8 have been cancelled; claims 4 and 5 were previously presented;
Claims 1, 3-6, and 9-11 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 11/06/2020 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.

Claim Objections
Claims 1, 3, 9, and 10 are objected to because of the following informalities:
Claim 1, lines 1-5, the applicant is advised to positively claim the "hanging-bracket group" first and place it in intended use thereafter.  For example, the applicant is advised to amend the limitations as follows (or the like):
-- A kit for anchoring a wall cupboard (11) to a wall, the kit consisting of:
a hanging-bracket group (10); and
a plurality of fasteners (19) adapted to be inserted into said wall cupboard (11) and to engage [[a]]the hanging-bracket group (10) to said wall cupboard (11),
wherein the hanging-bracket group (10) comprises: --
Claim 1, line 8, "a first regulation mechanism (17) of a position of depth" appears to be --a first regulation mechanism (17)
Claim 3, line 2, "the" appears to --said--.
Claims 9 and 10, line 2, "said first regulation mechanism (17) of the position of depth" appears to be --said first regulation mechanism (17)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cattaneo (WO 2014/072026 A1), hereinafter Cattaneo WO, or alternatively, under 35 U.S.C. 103 as being unpatentable over Cattaneo WO in view of Cattaneo (US 2011/0062297 A1), hereinafter Cattaneo US.
Regarding claim 1, Cattaneo WO discloses a kit (10, fig 1, and, the self-tapping screws for the holes F2, see page 9, lines 16-18; note that the hanging-bracket group 10 includes the fixing units U, which include the screws 35, the collars 31, and the pegs 32 attached to the collars 31 via the screws 35, see page 8, lines 15-19, see Figure 6) 

    PNG
    media_image1.png
    549
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    535
    521
    media_image2.png
    Greyscale










	Assuming the applicant argues that the collars (Cattaneo WO: 31, fig 1) are not resistant to shear stress, Cattaneo US teaches a kit (10, fig 2) for anchoring a wall cupboard (11, fig 7) to a wall (paragraph 0038, line 3), the kit consisting of: a fastener (19, fig 2) adapted to be inserted into said wall cupboard and to engage a hanging-bracket group (10, fig 2, without, the screw 19; also see Figure 1) to said wall cupboard; 

    PNG
    media_image3.png
    382
    342
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    330
    393
    media_image4.png
    Greyscale









Accordingly, Cattaneo WO, as modified by Cattaneo US with respect to claim 1, teaches a kit (Cattaneo WO: 10, fig 1, and, the self-tapping screws for the holes F2, as modified by, Cattaneo US: 20, fig 2) for anchoring a wall cupboard (Cattaneo WO: 11, fig 5) to a wall (Cattaneo WO: P, fig 5), the kit consisting of: a plurality of fasteners (Cattaneo WO: the self-tapping screws for the holes F2, see page 9, lines 16-18) adapted to be inserted into said wall cupboard and to engage a hanging-bracket group (Cattaneo WO: 10, fig 1, as modified by, Cattaneo US: 20, fig 2) to said wall cupboard; 
Regarding claim 4, wherein said flange extends below or above said bearing structure (Cattaneo WO: see Figure 1).
Regarding claim 5, wherein said bearing structure carrying the protruding arm equipped with the hook consists of a box-shaped body or a plate (Cattaneo WO: 21, fig 1).
Regarding claim 6, wherein said plurality of fasteners comprise at least one fixing screw (Cattaneo WO: the self-tapping screws for the holes F2, see page 9, lines 16-18) adapted to engage said flange to said shoulder of said wall cupboard (Cattaneo WO: see page 9, lines 16-18).
Regarding claim 9, wherein said first regulation mechanism of the position of depth of said protruding arm and said second regulation mechanism of inclination of said protruding arm protruding from said bearing structure comprise two screw-and-nut mechanisms (Cattaneo WO: 19, 20, fig 1) that include a first regulation screw (Cattaneo WO: 28, fig 1) and a second regulation screw (Cattaneo WO: 24, fig 1), wherein a head (Cattaneo WO: 29, fig 1) of the first regulation screw is stably housed in a counter-profile formed in said bearing structure (Cattaneo WO: see Figure 1), said first regulation screw being longitudinally associated with an internal threaded seat (Cattaneo WO: 30, fig 1) of said protruding arm at an end opposite to said hook for a 
Regarding claim 11, wherein said plurality of holes are a pair of holes (Cattaneo WO: F2, fig 1) for the passage of said plurality of fasteners (Cattaneo WO: see page 9, lines 16-18) and said plurality of elements are a pair of bushings (Cattaneo US: 20, fig 2; note that the fixing units U of Cattaneo WO are modified into elements 20 of Cattaneo US) integrally formed from said flange, said pair of holes and said pair of bushings alternating with each other along an axis parallel to a free edge of said flange (Cattaneo WO: see Figure 1; Cattaneo US: see Figure 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo (WO 2014/072026 A1), hereinafter Cattaneo WO, in view of Cattaneo      (US 2011/0062297 A1), hereinafter Cattaneo US.
Regarding claim 3, Cattaneo WO, as modified by Cattaneo US (see above discussion with respect to claim 1), teaches the kit, wherein each element resistant to shear stress and each of the plurality of fasteners are aligned with each other (Cattaneo US: see paragraph 0056, lines 1 and 2; after modification, some respective ones of the self-tapping screws for the holes F2 of Cattaneo WO would be received within and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo (WO 2014/072026 A1), hereinafter Cattaneo WO, in view of Schroder   (US 5,351,924), or alternatively, under 35 U.S.C. 103 as being unpatentable over Cattaneo WO in view of Cattaneo (US 2011/0062297 A1), hereinafter Cattaneo US, and Schroder.
Regarding claim 10, Cattaneo WO discloses (or alternatively, Cattaneo WO, as modified by Cattaneo US with respect to claim 1, teaches) the kit, wherein said first regulation mechanism of the position of depth of said protruding arm and said second regulation mechanism of inclination of said protruding arm protruding from said bearing structure comprise two screw-and-nut mechanisms (Cattaneo WO: 19, 20, fig 1).
Cattaneo WO does not disclose (or alternatively, Cattaneo WO, as modified by Cattaneo US with respect to claim 1, does not teach) the kit, wherein a position of the protruding arm with respect to the bearing structure is regulated in the depth with a screw which is screwed onto a lead screw of the protruding arm and is axially constrained to said bearing structure, said screw being maneuvered by way of a head protruding from a first slit provided on said bearing structure, and wherein an inclination position of the protruding arm with respect to the bearing structure is regulated with a second screw, which is screwed onto a seat of the protruding arm and is anchored, by 
Schroder teaches a bracket (see Figure 1) comprising: a protruding arm (3, fig 1); a first regulation mechanism (6, 12, fig 1) of a position of depth of said protruding arm and a second regulation mechanisms (8, 16, fig 1) of inclination of said protruding arm protruding from a bearing structure (1, fig 1) comprising two screw-and-nut mechanisms (6, 8, 12, 16, fig 1), wherein a position of the protruding arm with respect to said bearing structure is regulated in the depth with a screw (12, fig 1) which is screwed onto a lead screw (6, fig 1) of the protruding arm and is axially constrained to said bearing structure (see Figure 1), said screw being maneuvered by way of a head (15, fig 1) protruding from a first slit (20, fig 1) provided on said bearing structure, and wherein an inclination position of the protruding arm with respect to the bearing structure is regulated with a second screw (16, fig 1), which is screwed onto a seat (8, fig 1) of the protruding arm and is anchored, by way of a second head (17, fig 1), to a second slit (22, fig 1) provided on the bearing structure, said first and second regulation mechanisms being associated with and received in said bearing structure, from a front side and a lower side thereof (see Figure 1).

    PNG
    media_image5.png
    304
    424
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    392
    660
    media_image6.png
    Greyscale







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631